DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communication received on March 1, 2022. Claims 1, 3-5, 7-18 have been amended, and claims 2, 6 and 19-20 have been canceled. 
Currently claims 1, 3-5 and 7-18 are pending. Claims 1 is independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as claim 1 recites the combination of elements integrate the abstract into a practical application.
Response to Arguments
Applicant’s arguments filed on March 1, 2022 have been fully considered and they are persuasive.
In the Remarks on page 17, Applicant argues that the cited reference fails to disclose or suggest all of the limitations, for example, “extract fuel replenishment facilities that were used by the user in the past, based on the acquirement movement history information and the map information, and determine whether the user prefers a self-service-type fuel replenishment facility or a full-service-type fuel replenishment facility, by discriminating whether each of the extracted fuel replenishment facilities is a self-service type or a full-service type; and then based on the determination result, recommend user's preferred type of fuel replenishment facility as the stop place," as recited in amended Claim 1. 
The closest reference of Cox et al., (US 2015/0226563) discloses a method for acquiring vehicle metric refers to fuel consumption, including fuel efficiency and overall fuel consumption, remaining resources and route information, predicting the fuel usage of the vehicle and the destinations of the vehicle over an upcoming time frame, and recommending for fuel stops based on the prediction of fuel usage of the vehicle (see ¶ 12-17); and Fukunaga et al., (CN 108885766) discloses a method for calculating the actual fuel consumption and the remaining amount of the fuel, detecting the quality of fuel in the tank, calculating the fuel consumption based on the actual fuel consumption and the remaining amount of fuel, and calculating the fuel replenishment time replenishment of fuel (see pg. 3, ¶ 3-5; pg. 5, ¶ 9 and pg. 6, ¶ 5-6). Cox and Fukunaga fail to disclose “extract fuel replenishment facilities that were used by the user in the past, based on the acquirement movement history information and the map information, and determine whether the user prefers a self-service-type fuel replenishment facility or a full-service-type fuel replenishment facility, by discriminating whether each of the extracted fuel replenishment facilities is a self-service type or a full-service type; and then based on the determination result, recommend user's preferred type of fuel replenishment facility as the stop place," as recited in amended Claim 1. 
Therefore the prior art rejection to the claims is withdrawn.





Title
The title of the invention is objected because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “A System for recommending fuel replenishment facility based on prediction information” as an example.



Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, the claim recites “the actual result” of “the fuel consumption” on line 6 are insufficient antecedent basis. Correction is required.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukunaga et al., (CN 108885766 A) discloses a method for calculating fuel consumption and replenishment time of a vehicle based on actual fuel usage data and current remaining amount of fuel.
 (JP 3885384 B2) discloses a fuel level measuring device for measuring remaining amount of fuel in a fuel tank.
 “Fuel Consumption Model Generation, emission Estimation and Life Cycle Cost Analysis”, by Ehtesam Rabbi Rabbi, University of North Dakota, UND Scholarly Commons. 2017.
“Modelling fuel consumption and refueling of autonomous vehicles”, by Mate zoldy and Imre Zsombok, BME Budapest University of Technology and Economics, Department of Automotive Technologies, Budapest Stoczek. MATEC Web of Conferences 235, 00037 (2018).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624